Citation Nr: 0805267	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-35 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which, in pertinent part, granted the 
veteran's claim for service connection for diabetes mellitus 
with erectile dysfunction and assigned a 20 percent initial 
disability rating, effective September 30, 2003, with special 
monthly compensation based on loss of use of a creative 
organ.  

In statements on appeal, the veteran has contended that he 
has hypertension, not as a manifestation of diabetes, but 
rather, as proximately due to, or aggravated by, the service-
connected diabetes.  Such matter has not been adjudicated by 
the RO, and is not for appellate consideration at this time.  
It is referred to the RO for appropriate action.


FINDING OF FACT

The service-connected diabetes mellitus is manifested by 
complaints of erectile dysfunction, with use of insulin and 
diet restriction, without demonstration of requirement of 
regulation of activity (with separately rated associated 
disability).


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus with erectile dysfunction have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007)




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

Here the veteran is appealing the initial rating assignment 
as to his diabetes mellitus.  In this regard, because the 
February 2005 rating decision granted the veteran's claim of 
entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the February 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the diabetes 
mellitus at issue (38 C.F.R. § 4.85, DC 7913), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO assigned.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.

With regard to the duty to assist, the record contains the 
veteran's service medical records, and private and VA 
treatment records.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating. Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus, which is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.



Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).  In this regard, the Board notes that service 
connection has been established for erectile dysfunction as 
part of the diabetic process, with the assignment of special 
monthly compensation based on loss of use of a creative 
organ.  As deformity of the penis in addition to loss of 
erectile power, is necessary for a compensable, separate 20 
percent, rating under 38 C.F.R. § 4.115b, Diagnostic Code 
7522 (2007), the Board finds that the veteran's complaint of 
erectile dysfunction noted on VA examination in January 2005, 
is properly considered noncompensable and as a part of the 
diabetic process, with the assignment of special monthly 
compensation based on loss of use of a creative organ.  See 
38 U.S.C.A. § 1114(k) (West 2002).  The Board additionally 
notes that separate service connection has been established, 
along with a compensable rating for each, for diabetic 
neuropathy of the right and left, upper and lower 
extremities.  The February 2005 rating decision denied 
service connection for a skin disability, carpal tunnel 
syndrome, and renal insufficiency, as manifestations of 
diabetes mellitus.  No appeal was taken from those 
determinations, and as such, they are not for consideration 
on this appeal.  Additionally, the veteran has contended that 
he has hypertension, not as a manifestation of diabetes, but 
rather, as proximately due to, or aggravated by, the service-
connected diabetes.  Such matter has not been adjudicated by 
the RO, is not for appellate consideration at this time, and 
is not for consideration in rating the disability at issue on 
this appeal.  There appear to be no other complications of 
diabetes identified in the medical reports, and the veteran 
and his representative have pointed to none.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for the veteran's 
diabetes mellitus with erectile dysfunction by applying the 
schedular criteria.  As has been discussed in the law and 
regulations section above, in order for a 40 percent 
disability rating to be awarded, the service-connected 
diabetes mellitus must require insulin, a restricted diet, 
and regulation of activities.  These criteria are 
conjunctive; all three elements must be met.  See Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

Clinical reports of record, including and private treatment 
reports, and VA examination reports, indicate that the 
veteran is on oral medication and insulin for control of his 
diabetes.  Additionally, private treatment records show that 
the veteran has been placed on a restricted diet due to 
service-connected diabetes.  Thus, the first two of the three 
criteria for a 40 percent rating have been met.

With respect to restriction of activity, despite the 
veteran's arguments to the contrary, on VA examination in 
January 2005, the veteran denied having any history of 
restriction of activity secondary to diabetes.  The veteran 
reported he exercised daily, and performed 30 minutes of 
walking.  While a private clinician reported in April 2005 
that the veteran's activities were "regulated," no 
reference was made as to any restricted activity.  In a 
statement dated in September 2005, the same private examiner 
noted the veteran was unable to tolerate outdoor activities 
due to separately rated service-connected peripheral 
neuropathy.  Crucially, the record on appeal reveals, and the 
veteran has identified, no medical record which indicates 
that his activities are in any way restricted on physicians' 
orders due to the diabetes mellitus.  

There is no competent medical evidence to the contrary.  The 
medical records are thus absent for restriction of activity 
due to service-connected type II diabetes mellitus, and the 
criteria for a 40 percent disability rating are not met or 
approximated for that reason.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran's activity has never 
been restricted due to service-connected diabetes mellitus.  
Accordingly, there is no basis for awarding the veteran a 
disability rating other than the currently assigned 20 
percent for type II diabetes mellitus at any time from 
September 30, 2003.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is no evidence of an unusual clinical picture, 
symptoms, which are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the veteran's diabetes mellitus.  With respect to 
frequent hospitalization, there is no evidence of 
hospitalization for the veteran's diabetes mellitus in the 
recent or remote past.  With respect to marked interference 
with employment, there is no indication from the medical 
evidence of record that his service-connected diabetes 
mellitus markedly interferes with his ability to work beyond 
that which is contemplated in his currently assigned 20 
percent disability rating.  On VA examination in July 2005, 
it was reported that the veteran was employed.  Although a 
private clinician reported in September 2005 that the veteran 
was no longer able to fly a plane, for which he had been 
previously trained, there is no indication in the record that 
the veteran was previously employed as a pilot subsequent to 
service.

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected diabetes 
mellitus.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected type II diabetes mellitus.  The benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  As the preponderance of the 
evidence is against the claim, the benefit sought on appeal 
is accordingly denied.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


